IN THE DISTRICT COURT OF APPEAL
                                        FIRST DISTRICT, STATE OF FLORIDA

JERMAINE R. REED,                       NOT FINAL UNTIL TIME EXPIRES TO
                                        FILE MOTION FOR REHEARING AND
      Petitioner,                       DISPOSITION THEREOF IF FILED

v.                                      CASE NO. 1D14-4839

STATE OF FLORIDA,

     Respondent.
___________________________/

Opinion filed December 12, 2014.

Petition for Writ of Prohibition -- Original Jurisdiction.

Jermaine R. Reed, pro se, Petitioner.

Pamela Jo Bondi, Attorney General, Tallahassee, for Respondent.




PER CURIAM.

      DISMISSED. See Logan v. State, 846 So. 2d 472 (Fla. 2003) (holding that,

generally, a criminal defendant has no right to partially represent himself and, at the

same time, be partially represented by counsel).

WOLF, THOMAS, and WETHERELL, JJ., CONCUR.